Citation Nr: 0504241	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-17 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for onychomycosis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for eczema.

3.  Entitlement to an initial disability rating in excess of 
10 percent for retropatellar pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from December 1998 to 
December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in relevant part: granted the 
veteran's claim for service connection for onychomycosis, and 
assigned a noncompensable (zero percent) disability rating 
thereto; granted the veteran's claim for service connection 
for eczema, and assigned a noncompensable disability rating 
thereto; and granted the veteran's claim for service 
connection for retropatellar pain syndrome of the right knee, 
and assigned a 10 percent disability rating thereto.  The 
veteran filed a timely appeal to these determinations.  The 
veteran's claims file was subsequently transferred to the 
Chicago, Illinois RO.

The Board notes that in February 2004, following the receipt 
of VA outpatient treatment notes, the RO issued a rating 
decision which increased the disability rating for the 
veteran's service-connected eczema to 10 percent, effective 
back to the original December 29, 2002 date of service 
connection.  The Board notes that in a claim for an increased 
rating, "the claimant will generally be presumed to be 
seeking the maximum available benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  There is 
nothing in the record to show that the veteran expressly 
stated that he was only seeking a 10 percent initial 
disability rating for his eczema.  Further, there is no 
written withdrawal of this issue under 38 C.F.R. § 20.204 
(2004).  Therefore, the issue of an increased initial 
disability rating for eczema remains in appellate status.

In October 2004, the veteran testified at a hearing at the RO 
held via videoconference before the undersigned, who is the 
Acting Veterans Law Judge responsible for making the final 
determination in this case, and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).  A transcript of the veteran's testimony 
has been added to the claims file.

At the time of this hearing, the undersigned granted the 
veteran's request that the record be held open an additional 
60 days from the date of the hearing to allow him the 
opportunity to obtain and submit additional evidence.  On 
November 3, 2004, the veteran submitted additional medical 
records, with a waiver of initial RO review.  The 60-day 
period has now expired, and the veteran's claims are properly 
before the Board for appellate review.

The Board notes that on November 1, 2004, after the veteran's 
claims had been transferred to the Board, the veteran 
submitted a completed VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability.  As this 
claim has not been developed or certified for appellate 
review, it is hereby referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Following a review of the veteran's claims file, the Board 
observes that it appears that there are outstanding medical 
records relevant to the veteran's claims.  Specifically, the 
Board notes that during the course of his October 2004 
hearing, the veteran testified that he had received medical 
treatment for "bilateral knee pain and for the skin 
problems" as recently as four months earlier at the Iowa 
City, Iowa VA Medical Center, and as recently as two weeks 
prior to the date of his hearing at the Peoria, Illinois VA 
Outpatient Clinic.  In reviewing the veteran's claims file, 
the Board observes that the RO requested all existing medical 
records from these two sources in December 2003, and such 
records were received later that same month.  However, as the 
dates of treatment referenced by the veteran are more recent 
than December 2003, it appears that there are outstanding 
treatment records from these sources.  The Board believes 
that it must obtain these records prior to final adjudication 
of the veteran's appeal.  See 38 U.S.C.A. § 5107 (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611, 612-613 (1992) 
(the VA has constructive, if not actual, knowledge of records 
generated by the VA); Murincsak v. Derwinski, 2 Vet. App. 
363, 372-373 (1992) (when the VA has knowledge of relevant 
records, the BVA must obtain these records before proceeding 
with the appeal).

In addition, the Board observes that it does not appear that 
the veteran has undergone a VA dermatological examination in 
several years.  Therefore, the Board finds that a current VA 
examination is required in order to accurately assess the 
current level of disability caused by the veteran's service-
connected onychomycosis and eczema.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.)

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should contact the Iowa City, 
Iowa VAMC and the VA Outpatient Clinic 
located in Peoria, Illinois and request 
copies of all records of medical 
treatment provided to the veteran from 
December 2003 to the present.  Any such 
records received should be associated 
with the veteran's claims file.  If the 
search for such records has negative 
results, a statement to that effect 
should be placed in the veteran's claims 
file.

2.  Following the completion of the 
development undertaken pursuant to 
paragraph (1), the veteran should be 
afforded a VA dermatological examination 
to determine the nature and severity of 
his onychomycosis and eczema.  The claims 
folder, including any new treatment 
records obtained pursuant to paragraph 
(1) above, should be made available to 
the examiner for review before the 
examination.  Any and all tests deemed 
necessary by the examiner for a full 
evaluation should be accomplished.

3.  After the above development has been 
completed, and after giving the veteran 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should then 
readjudicate the issues on appeal, with 
due consideration of the evidence 
received since the time of the most 
recent Statement of the Case (for the 
claims relating to onychomycosis and 
retropatellar pain syndrome of the right 
knee) in May 2003 and the most recent 
Supplemental Statement of the Case (for 
the claim relating to eczema) in August 
2004.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  







The purpose of this REMAND is to obtain additional 
development and adjudication.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	Douglas E. Massey
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




